     Case 1:19-cv-01639-DAD-JLT Document 16 Filed 07/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARLTON MARIO SIMS,                                     No. 1:19-cv-01639-NONE-JLT (PC)

12                        Plaintiff,
                                                              ORDER ADOPTING FINDINGS AND
13            v.                                              RECOMMENDATIONS AND DISMISSING
                                                              ACTION
14    MELISSA PEREZ,
                                                              (Doc. No. 15)
15                        Defendant.

16

17          Plaintiff Carlton Mario Sims is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 19, 2020, the assigned magistrate judge issued a screening order, finding that

21   plaintiff’s complaint fails to state a cognizable claim and directing plaintiff to file a first amended

22   complaint within twenty-one (21) days. (Doc. No. 13.) The U.S. Postal Service returned the

23   order as undeliverable on March 31, 2020.

24          Pursuant to Local Rule 183(b), if mail directed to a pro se plaintiff “is returned by the

25   U.S. Postal Service, and if such plaintiff fails to notify the Court and opposing parties within

26   sixty-three (63) days thereafter of a current address, the Court may dismiss the action without

27   prejudice for failure to prosecute.” Although more than sixty-three days have passed, plaintiff

28   has failed to notify the court of his current address.
     Case 1:19-cv-01639-DAD-JLT Document 16 Filed 07/16/20 Page 2 of 2


 1            Accordingly, on June 25, 2020, the assigned magistrate judge issued findings and

 2   recommendations, recommending that this action be dismissed without prejudice for plaintiff’s

 3   failure to prosecute. (Doc. No. 15.) The findings and recommendations were served on plaintiff

 4   and provided him fourteen (14) days to file objections thereto. (Id. at 2.) Plaintiff has not filed

 5   any objections and the time do so has passed.1

 6            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 7   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 8   and recommendations to be supported by the record and proper analysis.

 9            Accordingly,

10            1.       The findings and recommendations issued on June 25, 2020 (Doc. No. 15) are

11                     adopted in full;

12            2.       This action is dismissed without prejudice for plaintiff’s failure to prosecute; and,

13            3.       The Clerk of the Court is directed to close this case.

14
     IT IS SO ORDERED.
15

16       Dated:       July 16, 2020
                                                                  UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28   1
      The U.S. Postal Service returned the findings and recommendations as undeliverable on July 14, 2020. Pursuant to
     Local Rule 182(f), if a pro se party fails to notify the court of a change of address, “service of documents at the prior
     address [of record] of the . . . party shall be fully effective.”
                                                                  2
